Title: To George Washington from Alexander Hamilton, 4 January 1794
From: Hamilton, Alexander
To: Washington, George


          
            Treasury Department Jany 4. 1794
          
          The Secretary of the Treasury, to whom was referred, by the President of the United
            States a Letter from the Minister of the French Republic to the Secretary of State,
            dated the 21st instant, respectfully makes the following,
            Report.
          
          The Minister observes, that it results from the report of the Secretary of the Treasy
            that upon an accidental error, the interests of the French republic and the character of
            it’s representative were compromitted by a refusal to accept drafts, delivered to the
            agents by whom they were supplied, for sums due to the republic;
            adding to this observation, the further one, that it seems to him that a like measure
            meritted the most serious attention, and that he knows not by what name to call the
            negligence which was committed i[n] this respect.
          This asperity of remark might, it would seem, have been prevented by a due attention to
            circumstances and facts. It was stated, in the report to which the Minister refers, that
            the error in question was the mere mistake of the Clerk charged with registering his
            drafts, as they were presented at the Treasury. It will not be alleged that this was not
            the proper business of a Clerk, and all that could be expected from the head of the
            Department, or the officer having in his place the principal direction, is, that there
            should have been due care in selecting the person to whose immediate agency the duty was
            entrusted. To this point there was no want of attention. The clerk selected had been
            long tried in public business and has a well established reputation for fidelity and
            accuracy. This officer is himself persuaded, that in the instance, which occasioned the
            demur, no error was committed; and firmly believes, that the convenience of parties had
            produced an alteration in the bill, after it was noted by him. But this surmise of his
            has been rejected, and it has been taken for granted & admitted, that there was a
            mistake on his part; though, as no mark was set upon any bill presented and noted, that
            admission was founded on considerations, in which candour & delicacy governed. No
            palliation of the mistake will be attempted to be derived from topics connected with any
            derangement of the course of business resulting from the late calamitous condition of
            the City of Philadelphia, nor from the absence of the Secretary of the Treasury from the
            seat of Government for the recovery of his health, when the incident deemed so
            exceptionable took place.
          The hesitation about the registering of the bills, which appeared to have been
            overdrawn, was a mere consequence of the first mistake.
          The main object of the registry of the bills, was to ascertain for the satisfaction of holders, that there were funds in the treasury, subject to the
            payment of them, and to secure to those holders a priority, in the event of there being an overdrawing. It was therefore a matter of course that the
            registry should cease, as soon as itself shewed that the amount of the bills presented
            equalled the amount of the fund destined for satisfying them. Being the proper and
            regular guide to the officers of the Treasury, they could not but be expected to follow
            it.
          All that could be asked (if a mistake happened) was, that the consequences of it should
            be corrected as soon as the mistake was discovered—and this was in fact done. Nor did
            more than a week elapse before the drafts, which had been suspended on account of the
            mistake, were recognized & admitted.
          But it is suggested by the Minister, that tho’ the error was rectified, the injury
            which it occasioned, has not been cured. That event, it is asserted, has furnished to
            the ill disposed, and to the enemies of the French republic, a powerful mean of hurting
            it’s cause, by alarming the merchants & ruining the credit of it’s agents.
          If this assertion were better founded than it is, it would only afford room to regret
            the consequence of an involuntary error. But whatever injury the credit of France in
            this Country or of her agents may have sustained, it is to be traced to other sources.
            More adequate causes can be assigned for it. The assertion which has been made calls for
            a specification of those causes.
          The first of them was, the disappointment of our Citizens in not receiving payment of
            bills to a large amount furnished to them by the administration of St Domingo, with
            assurances of being paid here by the agents of France; at the same time that it was
            known, that these agents had obtained from the Government of the United States, funds
            adequate to such payment, which had been applied to other objects. In mentioning this
            circumstance it is only intended to note the fact, and it’s effect—not to question the
            propriety of the application which was made of the funds.
          Another, and a far more powerful cause, was, the refusal of the present minister to pay
            certain bills, which had had the positive sanction of his predecessor; diverting from
            that destination funds which were understood to have been appropriated to it—and this
            too in contravention of his own arrangement with the Treasury.
          
          These bills had, like those first mentioned, been drawn by the administration of St
            Domingo. But they had in addition been virtually accepted by the late Consul of France,
            in concert with it’s then minister & in conformity with an understanding between the
            latter & this Government.
          The arrival of the present minister devolved upon him the disposal of the unfurnished
            residue of the funds which had been promised to his predecessor. An early opportunity
            was taken to intimate to him the reliance of the Government, that the bills accepted as
            above, and unpaid would be satisfied by him out of that residue. He gave, without
            hesitation, a correspondent assurance, & on the 3d of June last addressed to the
            Secy of the Treasury, a letter in the following terms (viz:). “I pray you to put
            hereafter in the disposition of Citizen Bournonville, Secretary of Legation of the
            Republic, the funds destined to the acquittal of the drafts of the Colony of St Domingo,
            according to the order of payment settled between you & my predecessor.” 
          A part of these funds was accordingly put into the hands of Mr Bournonville, in
            expectation that they would be applied as had been agreed. And upon the enquiries of
            some of the holders of the bills at the Treasury, in whom apprehensions had been
            excited, they were assured that they need not entertain any, as it was the known
            intention of the present Minister to fulfill the engagements of his predecessor; and
            that funds had been furnished to him for taking up the bills which were falling due.
          The Minister afterwards deemed it necessary to change the destination of these funds,
            as he announced in his letter of the
          18. of June to the Secretary of State, and in fact refused payment of the bills. This measure, of a nature destructive to credit, had the effect,
            which was to have been anticipated.
          The very expedient of registering at the Treasury the drafts of the minister, was
            rendered necessary by a pre-existing bad state of credit. It engaged the treasury to
            nothing more than to secure to those, who presented bills, a preferrence against others,
            to whom subsequent drafts might be given overrunning the fund for payment; and was
            devised to facilitate to the Minister an auxiliary mean of credit, of which he stood in
            need.
          These unquestionable truths demonstrate, that there is no room to impute to the
            consequences of the mistake, which was committed, any deficiency of
            credit which may have embarrassed the operations of the minister.
          But it is a further truth, that if his credit has suffered by the refusal of the
            treasury to admit his drafts, it is chiefly to be referred to the draft for 20,000
            Dollars predicated upon the fund to be at the disposal of France in January; which was
              finally refused, because not authorised by any previous
            arrangement between the Government and the Minister.
          The temporary demur about other bills speedily abandoned and explained, could not have
            had an influence, bearing any proportion to that of the ultimate refusal of the above
            mentioned bill.
          As far as this refusal may have had a prejudicial operation, ’tis imputable wholly to
            the irregularity of having drawn the bill, not only without the consent of the
            Government, but even contrary to an intimation from it; in a case too in which it was
            free to refuse.
          That it was with the consent of the Government, will not be pretended. The Letter from
            the Secretary of the Treasury to the Minister, of the 24 of July, accompanying his
            former report on the subject, excludes all plea of constructive or implied consent.
          That it was contrary to an intimation from the Government, results from the following
            facts.
          The Minister, by a letter of the 14 of June to the Secretary of State, communicated the
            intention of giving to those, who should furnish him with Supplies, “delegations,” or
            assignments of the debt to France in payment; desiring, as a pre-requisite to this
            operation, that the Treasury should be instructed to come to a speedy adjustment with
            him, of the account of the debt from the United States to France.
          To this suggestion the Secretary of State, by a letter of the 19 of June, (after
            assuring him that instructions would be given for the settlement of the account) replied
            as follows—“In the mean time, what is further to be done, will doubtless be the subject
            of further reflection and enquiry with you, & particularly the operation proposed in
            your letter will be viewed under all its aspects. Among these, we think it will present
            itself as a measure too questionable both in principle & practicability, too deeply
            interesting to the credit of the United States, & too unpromising
            in its result to France to be found eligible to yourself. Finally we rest secure that what is of mutual concern will not be done but with mutual concert.”
          Without mutual concert, without even an intervening consultation for that purpose, the
            Minister thought proper to issue his “delegations” or drafts upon a fund not embraced by
            any previous arrangement: and he now makes it matter of complaint that these
            “delegations” were not registered. Was it to have been expected that the treasury should
            become the passive instrument of a measure so irregular—so unwarranted?
          But the Minister in justification of the stop, makes two observations.
          1. That as the 300,000 livres due the first of January are
            the interest of the Loan of [6000000] made by France to the
            United States in 1783, the reimbursements of which are not [to] commence ’till 1797, he can see no motive, that could arrest the payment of the
            interest of that sum at the epoch stipulated, as long as there was due to France an
              equivalent.
          2d. That supposing the payments, which have been made by the
            Treasury, to exceed the amount of the sums due, he has always been firmly convinced that
            these advances (to which the urgent wants of France had forced a recourse) would be
            applied to the extinction of the debt taken in totality; a measure perfectly agreeing
            with the clause inserted in the different contracts, which expresses that the United
            States might, if they judged proper, liberate themselves sooner than the epochs fixed by
            those Contracts.
          These observations admit of obvious answers. ’Tis affirmed on our part, and the
            Minister seems himself to be sensible of its truth, that our payments hitherto exceed
            the sums demandable by the terms of our Contracts. It may be taken for granted, that
            this is the case beyond the amount of the interest of the [6000000] accruing in January.
            The United States are at liberty to consider the excess as an anticipation of the
            capital of the Loans; but they are not bound to do so. They have an option to do that,
            or to set it off against the interest accruing on the unpaid residue of the debt. The
            universal course of business will justify them in the latter and their contracts say
            nothing to the contrary. Not having declared a different option, they were free to
            pursue that alternative, and consequently, as has been said, to refuse
            the drafts of the Minister, predicated upon the January interest.
          The circumstance which he notices, of the reimbursements of the [6000000] loan not commencing ’till 1797, cannot affect this conclusion. These
            reimbursements so postponed relate to the Capital of the debt;
            & that postponement of course cannot bring into question the propriety of setting
            off against the interest, annually payable, sums advanced beyond
            those which were antecedently due.
          The conviction of the minister, that the advances, which might have been made would be
            deferred towards the final extinction of the debt, could be no rule to the treasury, as
            long as it had not been authorised by any assurance from the Government; or when it was
            recollected, that the propriety of a mutual previous concert, about whatever was not a
            matter of course, was indicated to him, no only by the reason of the timing, but by
            unequivocal declarations.
          In fact, whether the course on which he declares himself to have relied could have been
            pursued or not depended on circumstances; that is, on the means which should exist of
            making intermediate payments and postponing the advances to an ulterior arrangement; a
            point at this moment unascertained, from causes which have heretofore been
            disclosed.
          But the Minister not only hazarded his credit, by drawing without a previous
            arrangement the bill for 20,000 dollars, payable out of the January interest—he hazarded
            it likewise by actually overdrawing the funds placed at his
            disposal in September & November last; so that if no mistake had occurred at the
            treasury, he might have been exposed by his own conduct to consequences which in that
            respect happened by accident.
          The Secretary now proceeds to the demands contained in the Memorial of the
            Minister—these are
          1. That the state of the account of the United States with
            France be presented with the least possible delay.
          2. That the sums, which may have been advanced to France,
            beyond those which were demandable on the terms of the Contracts, be applied to the
            extinction of the debt taken in totallity.
          3. That, provisionally, and until the state of the account
            can be determined, the Secretary of the Treasury be authorised to
            register the “Delegations” or drafts, which the Minister shall have occasion to issue,
            to the extent of Five millions Tournois.
          With regard to the first point—the account is now in a course of adjustment between the
            Comptroller, on the part of the Treasury, & Mr Bournonville on the part of the
            Minister. There are some points which require a mutual adjustment before they can be
            fixed definitively. A correct view of the account cannot be
            presented ’till these points are settled. That done, it shall be immediately laid before
            the President.
          With regard to the second point, the Secretary is of opinion that a determination
            concerning it cannot now be made. The adoption of the Minister’s proposition would
            amount to an agreement to pay the accruing instalments at the periods stipulated in the
            Contracts, though the advances which have been made should exceed them. But such an
            agreement cannot safely be entered into, because it is now problematical whether the
            Executive will be possessed in time of funds which can be applied to that purpose,
            without neglecting objects of positive obligation and essential to our credit—as has
            been already explained & communicated.
          With regard to the third point—the answer to the second is an answer to this also. If
            rightly understood this proposition depends upon the second. It appears necessary first
            to ascertain what is to be paid & when it is to be paid, before any sanction can
            safely be given to the proposed “delegations” or drafts. This pre-supposes a settlement
            of accounts & a further view of our pecuniary prospects. All which is respectfully
              submitted.
          
            Alexander HamiltonSecy of the Treasury
          
        